DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the currently stored address" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8 inherit the above deficiency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11-13, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Felton (US 2013/0205080).
Regarding claim(s) 1 and 16, Felton teaches:
An apparatus comprising: a detection circuit configured to determine a frequency; and     Fig. 8 and [0086] show the refresh controller 10 detects the volume of DRAM accesses to the DRAM 6 by the processing logic 4 and varies the refresh rate (“frequency”).
a register configured to store a stored row address, 	Fig. 3 and [0072] shows a shift register that stores the refresh address sequence.
receive a new address at a rate based on the frequency, and replace the stored row address with the new address,	Fig. 3 and [0073] shows that after XORing the addresses of the sequential address sequence with a random number 1011, the addresses are right rotated by 3 bit positions to generate the refresh address sequence used for the refresh cycle.
wherein a refresh address based on the currently stored address is provided as part of a refresh interval and wherein one or more rows of a memory based on the refresh address are refreshed.	[0065] shows that the refresh address sequence generator 12 generates a 

Regarding claim(s) 6 and 19, Felton teaches:
wherein the rate at which the register receives new addresses changes responsive to the refresh interval.	[0069] shows that by using the same random number for one refresh cycle and then changing the random number for the next refresh cycle, the random number generator 14 can control the refresh address sequence generator 12 so that the next refresh cycle is performed with a different randomised sequence of addresses.

Regarding claim(s) 7, Felton teaches:
wherein the register receives the new row address based on a plurality of activate commands and the frequency.	[0069] shows that by using the same random number for one refresh cycle and then changing the random number for the next refresh cycle, the random number generator 14 can control the refresh address sequence generator 12 so that the next refresh cycle is performed with a different randomised sequence of addresses.
	
Regarding claim(s) 8 and 20, Felton teaches:
wherein the register is configured to receive the new address on one of the plurality of activate commands selected based on the frequency.	[0069] shows that by using the same random number for one refresh cycle and then changing the random number for the next refresh cycle, the random number generator 14 can control the refresh address sequence generator 12 so that the next refresh cycle is performed with a different randomised sequence of addresses.

Regarding claim(s) 9, Felton teaches:	
An apparatus, comprising: a random number generator configured to provide a random number: a random address detection circuit coupled to the random number generator and configured to receive the random number and a plurality of addresses, 	[0072] and Fig. 3 shows a shift register 24 which rotates the bits of the addresses generated by XOR gate 22 by a number of bit positions specified by a second random number generated by the random number generator 14. The address bits which are shifted out of one side of the shift register 24 are inserted into the other side of the shift register 24. Again, the second random number would preferably be changed after each refresh cycle.
the random address detection circuit further configured to select an address of the plurality of addresses responsive to a first number of refresh operations and to provide the address responsive to a second number of refresh operations, 	[0069] shows that by using the same random number for one refresh cycle and then changing the random number for the next refresh cycle, the random number generator 14 can control the refresh address sequence generator 12 so that the next refresh cycle is performed with a different randomised sequence of addresses.
wherein the first number of refresh operations is based on the random number.          Fig. 3 and [0073] shows that after XORing the addresses of the sequential address sequence with a random number 1011, the addresses are right rotated by 3 bit positions to generate the refresh address sequence used for the refresh cycle. [0065] shows that the refresh address sequence generator 12 generates a sequence of addresses identifying in the order in which the memory locations (or rows of memory locations) are refreshed.

Regarding claim(s) 11, Felton teaches:
wherein the random address detection circuit is further configured to store the address in an address sample register.	[0065] shows that the refresh address sequence generator 12 generates a sequence of addresses identifying in the order in which the memory locations (or rows of memory locations) are refreshed. [0069] shows that by using the same random number for one refresh cycle and then changing the random number for the next refresh cycle, the random number generator 14 can control the refresh address sequence generator 12 so that the next refresh cycle is performed with a different randomised sequence of addresses.
	
Regarding claim(s) 12, Felton teaches:
wherein the address sample register is configured to replace a currently stored row address with the new row address.	[0069] shows that by using the same random number for one refresh cycle and then changing the random number for the next refresh cycle, the random number generator 14 can control the refresh address sequence generator 12 so that the next refresh cycle is performed with a different randomised sequence of addresses.
	
Regarding claim(s) 13, Felton teaches:
wherein the random access detection circuit is further configured to receive each of the plurality of row addresses responsive to a number of activate commands, the number of activate commands based on the random number.	[0069] shows that by using the same random number for one refresh cycle and then changing the random number for the next refresh cycle, the random number generator 14 can control the refresh address sequence generator 12 so that the next refresh cycle is performed with a different randomised sequence of addresses.

Regarding claim(s) 15, Felton teaches:
wherein the apparatus is included in a memory.	Fig. 1A, 1B and [0060-0065] shows the refresh control circuit, refresh address sequence generator and random number generator being included in DRAM.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felton (US 2013/0205080) in view of Mochizuki (US 2010/0034024).
Regarding claim(s) 2 and 17, Felton does not explicitly teach, but Mochizuki teaches:
 	further comprising a random number generator configured to provide a random number, and wherein the detection circuit is configured to determine the frequency based on the random number.	Fig .3 and [0061] shows that the access controller 15 further requests the random number generator 12 to generate a random number X (302), and the access controller 15 determines whether or not a value of the generated random number X is within the range (1-N) (303). When it is determined that the value of the generated random number is within the range (1-N) (YES), the access controller 15 performs refresh by performing re-writing to the page (Page X) corresponding to the random number.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory refresh system/method of Felton with the refresh control technique taught by Mochizuki. The motivation for doing so would have been to restore the values stored in memory before they change without having to increase the number of writing and therefore wear out the memory to an undesirable level. This is taught by Mochizuki 
		
Regarding claim(s) 3, Felton teaches:
in each refresh intervals.	Fig. 8 and [0086] show the refresh controller 10 detects the volume of DRAM accesses to the DRAM 6 by the processing logic 4 and varies the refresh rate (“frequency”).	
Mochizuki teaches wherein the random number generator is configured to provide a new random number 	Fig. 3 and [0061] shows that the access controller 15 further requests the random number generator 12 to generate a random number X (302), and the access controller 15 determines whether or not a value of the generated random number X is within the range (1-N) (303).
		
Regarding claim(s) 4 and 18, Felton teaches:
	in the refresh interval.	Fig. 8 and [0086] show the refresh controller 10 detects the volume of DRAM accesses to the DRAM 6 by the processing logic 4 and varies the refresh rate (“frequency”).	
Mochizuki teaches wherein the detection circuit is further configured to use the random number to determine when to refresh the one or more rows of memory 	Fig. 3 and [0061] shows that the access controller 15 further requests the random number generator .


Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felton (US 2013/0205080) in view of Bae (US 2014/0108716).
Regarding claim(s) 10, Felton does not explicitly teach, but Bae teaches:
wherein the random number generator comprises a linear feedback shift register.    [0013] shows that the random number generator may include at least one linear feedback shift register (LFSR) that uses multiple bits in the address as a reset signal. Fig. 12 and [0090] shows that the LFSR random number generator 410 includes at least one LFSR.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory randomized refresh system/method of Felton with the use of LFSR for the random number generator taught by Bae. The rationale for doing so would have been that use of a LFSR taking in an address as input is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a random number generator, a known device for use in memory refresh circuit, in order to obtain the result of being able to provide a random number. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.

Regarding claim(s) 14, Bae teaches:
wherein the random number is based on another address.	[0090] The LFSR random number generator 410 includes at least one LFSR. The LFSR random number generator .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2014/0269134): discloses system/method of controlling a refresh operation in a memory device such as a DRAM device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHARLES J CHOI/Examiner, Art Unit 2133